                                                                    USDC-SDNY
                                                                    DOCUMENT
                                                                    ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                        DOC#:
SOUTHERN DISTRICT OF NEW YORK                                       DATE FILED: // / lft ( (     1
CHRISTINE PEDDY,

                             Plaintiff,
                                                                No. 18-CV-7499 (RA)
                        V.
                                                                       ORDER
L'OREAL USA Inc.,

                             Defendant.


RONNIE ABRAMS, United States District Judge:

         On October 22, 2019, the Court ordered the parties to submit a joint letter when all

discovery disputes were resolved. Discovery ended on November 14, 2019, and Magistrate

Judge Cott directed the parties to comply with the Court's October 22, 2019 Order on November

19, 2019. The parties have still not submit a joint letter. No later than December 3, 2019, the

parties shall submit their joint letter updating the Court on the status of the case, including but

not limited to whether either party intends to file a dispositive motion and what efforts the parties

have made to settle the action.

         The parties shall appear for a post-discovery conference on December 20, 2019 at 4:00

p.m. to be held in Courtroom 1506 of the U.S. District Court for the Southern District of New

York, 40 Foley Square, New York, New York.

SO ORDERED.

Dated:    November 26, 2019
          New York, New York

                                                  Ronnie Abrams
                                                  United States District Judge
